Citation Nr: 0738088	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  98-01 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation for neurological deficit of the 
lower extremities as the residual of spinal cord injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from March 1955 to 
January 1960, and from March 1961 to December 1966.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the claim for 
benefits under 38 U.S.C.A. § 1151.

The February 1997 rating decision was appealed to the Board.  
In May 2000, the Board denied the claim.  In an August 2001 
Order, the U.S. Court of Appeals for Veterans Claims (Court), 
in part, vacated that portion of the Board's decision that 
denied the claim for benefits under 38 U.S.C.A. § 1151 and 
remanded the matter for readjudication.  In June 2002, March 
2003, and July 2003, the Board requested further evidentiary 
development on the claim.

The Board notes that the instant claim was originally 
characterized as entitlement to benefits under 38 U.S.C.A. § 
1151 for residuals of a spinal cord injury with loss of use 
of both lower extremities.  During remand status prior to 
2007, the RO determined that the issues related to spinal 
cord injury should be characterized under a theory of 
entitlement based on secondary service connection, because 
the claimed spinal cord injury had occurred during a surgical 
procedure for the appellant's service-connected left knee 
disability.  In a rating decision of September 2004, the RO 
accepted that the appellant had suffered a spinal cord injury 
and granted service connection on a secondary basis for 
erectile dysfunction.  In March 2006, the RO subsequently 
granted service connection on a secondary basis for 
neurogenic bladder and loss of bowel control.  Taking this 
into consideration, the Board characterized the issue as 
compensation for neurologic deficit of the lower extremities 
as a residual of the spinal cord injury.  In February 2007, 
the Board remanded the matter for a VA medical examination 
and opinion.  The case has been returned to the Board 
following the requested action and is ready for disposition.

Additional evidence was received at the Board following 
certification of the appeal.  This evidence consisted of 
duplicate copies of medical records associated with the 
claims folder and a letter from the appellant's spouse.  
Because this evidence is duplicative in substance and 
contains no new theory of entitlement, the Board finds that 
referral to the RO, the agency of original jurisdiction, is 
not required.  38 C.F.R. §§ 20.800, 20.1304.


FINDINGS OF FACT

1.  A neurological deficit of the lower extremities 
attributable to spinal cord injury is not shown.

2.  A neurological deficit of the lower extremities 
attributable to hospitalization, medical or surgical 
treatment by VA is not shown.


CONCLUSION OF LAW

Compensation for neurological deficit of the lower 
extremities as the residual of spinal cord injury is not 
warranted.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159(a), 3.310(a), 3.358 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Notice must be provided "at the time" that 
VA receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini at 119 (2004).  This 
timing requirement applies equally to the initial-disability-
rating and effective-date elements of a service connection 
claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
November 2004 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.  Also, VA notified 
the appellant that he should submit evidence in his 
possession or alternatively provide VA with sufficient 
information to allow VA to obtain the evidence on his behalf.  
In a May 2005 letter, VA again reminded the appellant of the 
actions taken in his claim, including evidence received, 
evidence VA is responsible for obtaining, and evidence VA 
will assist the appellant to obtain.

To the extent that the May 2005 letter noted the issue as 
under 38 U.S.C.A. § 1151 and not secondary service 
connection, such action is harmless.  Secondary service 
connection demands a lesser burden of proof; however, under 
either theory, there must be residual or current disability 
and a relationship to either VA treatment or the service-
connected disease or injury.  Since service connection has 
been established for spinal cord injury, the same evidence 
that would be necessary under 38 U.S.C.A. § 1151 would 
establish a benefit under 38 C.F.R. § 3.310.  The Board notes 
that subsequent process was provided in the June 2006 
Supplemental Statement of the Case that addressed the issue 
as disability caused or aggravated by service-connected 
disability.
However, the Board is cognizant that notice of the disability 
rating and effective date elements was not provided.  This is 
error and presumed prejudicial to the appellant unless VA can 
demonstrate otherwise.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  In this case, the Board finds that there 
is no prejudice to the appellant in this error because 
matters involving the disability rating effective date are 
rendered moot since the weight of the evidence is against the 
claim, as discussed in the below decision.  Furthermore, the 
appellant has not been deprived of information needed to 
substantiate his claim and the very purpose of the VCAA 
notice has not been frustrated by the error here.  In the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  VA medical 
records and reports of VA examination are associated with the 
claims folder along with Social Security Administration (SSA) 
records.  Additionally, VA afforded the appellant a recent VA 
examination in April 2007; at that time, a VA medical opinion 
was also obtained.  VA provided the appellant an opportunity 
to provide testimony at a hearing on appeal, which he 
accepted; the transcript is associated with the claims file.  
We find that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

A review of the evidence of record shows that the appellant 
underwent left knee arthroscopic surgery in April 1994.  The 
operation report indicates that, after attempted spinal 
analgesia was unsuccessful, general endotracheal anesthesia 
was performed.

VA hospital records dated July 1994 reflect that the 
appellant was admitted to rule out post LP (lumbar puncture) 
headache.  Difficulty with anesthesia requiring multiple 
punctures during prior surgery was noted along with complaint 
of a terrible headache, back pain, numbness and pain in legs, 
urinary trouble, and sexual dysfunction.  Examination of the 
back showed tenderness to palpation throughout the 
paraspinous area.  He also had positive straight leg and 
reverse straight leg raising.  MRI of the lumbar spine was 
obtained to rule out stenosis.  Report of the MRI indicates 
that the epidural space showed no evidence of hematoma or 
abscess.  The L1/L2 level showed a diffuse disc bulge, 
without any significant stenosis; degenerative disc disease 
at L1/L2 with diffuse disc bulge was found.  Also, disc bulge 
at L5/S1 flattening the thecal sac was noted, which may have 
been touching both S1 nerve roots.  The hospital report shows 
that the appellant regained normal urinary pattern and sexual 
function during this admission.

Report of VA orthopedic evaluation dated November 1994 
reflects complaints of low back pain for 2 years, secondary 
to attempted spinal anesthesia.  No bowel or bladder problems 
were noted.  Examination was conducted and the diagnosis was 
low back pain, "? etiolo[gy]."  There were no gross 
neurological deficits at this time.

Report of a VA orthopedic examination dated April 1995 
reflects complaints of persistent back pain since epidural or 
spinal anesthesia for knee surgery.  The appellant described 
the pain as radiating from the low back up to either shoulder 
or down to the hips; it did not radiate to the legs.  He had 
no numbness or tingling at the time, but reported numbness 
and tingling when the problem first started.  Physical 
examination showed limited and painful motion of the back.  
Straight leg raising was negative with regards to sciatica; 
any attempt at straight leg raising caused back spasm and 
pain in the lower back, with radiation to the right hip.  He 
was able to stand, not walk, on his heels and toes.  
Sensation was intact.  He had 4/5 hip flexors bilaterally.  
The diagnosis was as follows:

The patient has an excessive amount of 
pain with any attempted range of motion 
as if he still has irritation in the 
lumbar spine with some pathology.  There 
is no clear evidence, however, of sensory 
or motor involvement peripherally.  His 
weakness with hip flexion bilaterally, I 
believe, is secondary to pain which is 
referred to the lower back versus true 
muscular weakness. [emphasis added]

Report of a VA neuropsychiatric examination dated April 1995 
reflects complaints of difficulties since the lumbar 
puncture, including numbness in the legs 2 weeks after 
surgery.  He reported that, at times, the pain shoots down 
the legs or up the back towards the shoulders.  Neurological 
examination showed that he walked with a brace on his left 
knee.  Motor examination showed no asymmetry or involuntary 
movements.  There was no atrophy or weakness of the right leg 
as compared to the left.  Muscle tone appeared to be within 
normal limits.  The deep tendon reflexes were symmetrical and 
normoactive.  Sensory examination revealed some very slight 
decreased sensation to light touch and pinprick in the entire 
right leg as compared to the left. Coordination was intact.  
The diagnosis was low back pain, etiology unknown.

A letter from Dr. G.R.H., dated in October 1995, indicates 
that the appellant was his patient, and that on August 1, 
1995, the appellant "was declared 100 percent disabled by 
the [VA] due to Epidural hematoma, which occurred during a 
spinal attempt at the [VA] hospital."  A subsequent letter 
from this same doctor, dated in March 1998, states that the 
appellant "report[ed] that due to an epidural hemotoma 
[sic.] at V.A. Hospital in Durham N.C. during 1994, he was 
declared totally disabled on August 1, 1995." 

A treatment record from the Scotland Orthopedics, dated in 
February 1996, indicates that the appellant had "known 
lumbar degenerative disease and also had his back complaints 
exacerbated by an epidural hematoma, which occurred as a 
complication of spinal or epidural anesthetics, according to 
the [appellant]."  He had low back discomfort radiating into 
the buttocks and bilaterally into the thighs as well as 
persisting discomfort in the left knee.  X-rays showed 
significant lumbar degenerative changes.  The diagnoses 
included lumbar degenerative disc disease and status post 
epidural hematoma.

A treatment note, dated in January 1997, indicates that the 
appellant's 1994 left knee surgery "apparently left him 
[with] spinal cord injury [after] lumbar puncture."  He now 
had minimal ambulation and used a wheelchair almost 
exclusively.  A VA Form 10-1415 (Medical Record Problem 
List), indicates that in January 1994, his active problems 
were as follows: "[t]raumatic injury to [s]pinal [c]ord 
during surgery for the knee, [h]emiplegia/wheelchair bound, 
also limited use of arms to lift due to spinal cord injury."  
The date of onset of this problem was recorded as 1994.

On a medical history given in January 1997, prior to 
orthopedic surgery, the appellant reported that he had 
minimal ambulation and used a wheelchair almost exclusively 
since his April 1994 arthroscopic surgery.

A VA hospital report, dated in April 1997, indicates that the 
appellant underwent a left total knee revision.  The hospital 
report indicates that he was supposed to be evaluated for a 
spinal cord injury which he was supposed to have suffered 
during his left total knee arthroplasty.  The spinal cord 
injury people consulted him; however, he indicated that "he 
had no spinal cord injury at all just basically low back 
pain."  Neurologically, he was intact.

An orthopedic treatment note, dated in January 1998, 
indicates that the appellant reported that something "messed 
up" in his 1994 surgery and that he was now "crippled."  
He reported that the primary problem was pain, and that he 
used a wheelchair because he could not walk.  There was pain 
on palpation in the paravertebrals.  Lumbar mobility was 
mildly restricted.  There were no radicular signs or 
decreased muscle strength or reflexes.  X-rays showed mild 
degenerative changes.  The impression was chronic low back 
pain; there was a question as to whether it was secondary to 
arachnoiditis.  He was referred to the pain clinic.

A VA fee basis physician's letter dated March 1998 reflects, 
by history, that the appellant had functional limitations due 
to injuries in August 1994.  No neurological examination was 
performed.  The physician noted that "he is still unable to 
use this left leg as would be expected.  This is a 
complicated situation, as he is suffering with chronic low 
back pain; preventing normal exercise."

At a personal hearing conducted in March 1998, the appellant 
testified that he "had no feeling in either leg for 2 years 
roughly" after the attempted spinal anesthesia for total 
knee arthroplasty on the left.  He reported that he still has 
diminished sensation of the lower extremities.  The appellant 
further reported that he can stand, but uses a cane to walk.  
He indicated that that he could walk no more than 10 feet.

A VA spine examination report, dated in April 1998, indicates 
that the claims file was not available to the examiner.  The 
appellant apparently reported that he hurt his back while in 
a VA hospital when he fell.  He had pain in his back all the 
time. He did not use a cane, brace, or crutches, but did use 
a motorized vehicle.  He did not work, but was able to do his 
daily activities.  Examination of the lumbosacral spine 
showed no obvious deformity, fixed deformity, or postural 
abnormalities. Musculature of the back was essentially within 
normal limits without atrophy or spasm.  On examination, he 
barely moved because of pain.  Range of motion was severely 
restricted.  He was able to stand on his toes and heels.  He 
was also able to squat.  It was evident that he had much more 
range of motion, but actually refused to go through the range 
of motion.  Neurological examination showed that deep tendon 
reflexes were normally active and that gross sensation was 
present.  Bilateral straight leg raising was negative at 90 
degrees.  Lower leg strength was 5/5 on the right and 4/5 on 
the left, secondary to left knee insertion.  X-rays showed 
evidence of degenerative joint disease/degenerative disc 
disease.  The diagnosis was low back pain with degenerative 
joint disease/degenerative disc disease, with limited motion.

VA medical records disclose that, in addition to the 
appellant's degenerative joint disease of the left knee and 
low back pain, he has multiple health problems to include 
coronary artery disease, sinusitis, pancreatitis, obesity, 
and anxiety neurosis with depression.  These records further 
show that he uses a cane, motorized wheel chair, and light 
weight wheel chair.

A VA discharge summary dated September 1999 reflects that the 
appellant was admitted for evaluation of recurrent episodes 
of right-sided weakness involving the face, arm, and leg, 
associated with a spinning sensation, loss of balance and 
chest pain.  The diagnosis was transischemic attacks.

In April 2000, a VA examination for housebound status or 
permanent need for regular aid and attendance was performed.  
Progressive difficulty ambulating secondary to knee and 
lumbosacral pain was noted.  A neurological examination was 
not conducted.

VA treatment notes dated August 2002 reflect complaints of 
dysequilibrium.  A neurological examination was conducted.  
Motor evaluation showed 5/5 strength in all extremities, 
normal tone and bulk, and no pronator drift.  Sensory 
examination was unremarkable.  Deep tendon reflexes were 
normal in the knees and hypoactive at the ankles.  Gait was 
normal and Romberg testing was negative.  The assessment was 
chronic dysequilibrium likely due to inner ear pathology.  
This examination report was reviewed by a second physician 
who concurred with the findings and conclusion.

On VA spine examination in November 2002, neurological 
examination disclosed mild weakness of the lower extremities, 
no paralysis.  There was decreased vibratory sense of left 
lower extremity.  Deep tendon reflexes were equal and 
symmetric.

On VA examination in April 2003, motor strength was 3/5 in 
the lower extremities and the appellant was unable to toe-
walk and heel-walk.  There were no involuntary movements.  
Muscle bulk was normal.  Sensory examination showed 
diminished vibratory sense in the feet and hands.  There was 
intact proprioception, touch, and pain sensation in all 
limbs.  Gait was slow and wobbly.  The appellant took steps 
with the assistance of a cane for about 8 to 10 feet.  Lower 
extremity reflexes were diminished to absent at knees and 
ankles.  Left knee brace was noted.  History of multiple knee 
surgeries was also noted along with a current infection of 
the right knee bursa.  Plantar responses were equivocal.

VA treatment records dated September 2003 to January 2004 
reflect diagnoses for osteoarthritis, rotator cuff syndrome, 
low back pain due to degenerative joint disease, and type 2 
diabetes mellitus.  These records further reflect 
consultation requests for assistive devices:  Low air loss 
mattress, wheelchair, adaptive seating.

VA discharge summary dated October 2003 reflect that the 
appellant was admitted for cancer treatment.  A review of the 
systems shows that gait and balance were uneven.  The 
appellant walked with a cane.  Romberg testing was negative; 
strength was equal and 5/5 in all extremities.

On VA peripheral nerves examination in July 2005, the 
appellant complained of weakness, numbness, and functional 
loss of the lower extremities, with an inability to walk long 
distances.  The appellant wore bilateral knee braces and 
orthotic shoes.  Clinical findings reflect non-pitting edema 
of the lower extremities and 3/5 strength.  Deep tendon 
reflexes were about 1+ of the patella (bilaterally) and of 
the Achilles.  Range of knee motion was restricted 
bilaterally.  The diagnosis was as follows:

Multiple surgeries of the left knee, 
status post total knee replacement, 
wearing brace.  The veteran does have 
noted loss of strength in the 
extremities; however, he is able to 
weight bear and has limited but slow 
propulsion.  Right knee with also 
weakness.  Veteran with hinged knee 
brace.  Does have slow propulsion.  Is 
able to bear weight.  Has difficulty and 
limitation with long-distance ambulation, 
he reports.

On VA genitourinary examination also in July 2005, a 
neurological review showed motor strength 3/5 in the lower 
extremities and intact deep tendon reflexes, reported as 2+.

In April 2007, a VA neurological examination was conducted 
pursuant to Board remand decision dated February 2007.  The 
physician was asked to evaluate whether any currently shown 
neurological deficit of the lower extremities is related to 
spinal cord injury incurred in 1994 or is the result of 
hospitalization, medical or surgical treatment by VA.  The 
examination report includes a comprehensive medical history.  
Neurological examination revealed intact cranial nerves 2 to 
12, except for post operative tongue changes.  Motor 
evaluation showed normal bulk and tone, without drift, 
tremor, or other abnormal movements.  Muscle testing was 
severely limited by significant joint pain.  The physician 
noted that there was "no unequivocal weakness in any limb."  
Sensory evaluation revealed "patchy loss of pin/temp - not 
conforming to a neuroanatomical distribution."  There was no 
groin anesthesia or extinction.  Sensory was intact to 
vibration and proprioception distally in the lower 
extremities.  Coordination was without limb or truncal 
ataxia.  Reflexes were symmetrical and 2s in the brachiorad, 
patella, and ankles.  The appellant stood from a chair with 
the use of arms and pain limited ambulation.  The physician 
commented that "His motor examination is very limited 
because of poor effort due to pain; however, there is not 
evidence of spinal cord injury or other neurological 
deficit."  The physician concluded that "As we found no 
neurological deficit to explain his leg symptoms, there is 
consequently no deficit that is the result of treatment 
rendered by the VA."  A second physician interviewed and 
examined the appellant in conjunction with the primary 
examiner.  He stated that "I agree with his assessment."




Analysis

In general, when a veteran experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected, if the 
disability was caused by (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing hospital care or (B) an 
event which is not reasonably foreseeable.  38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358.  The Board notes that the 
provisions of 38 C.F.R. § 3.358 are for application in this 
case as the claim was filed prior to October 1, 1997.

The law further provides that disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  Additionally, when aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 38 
C.F.R. § 3.310(a).

The appellant contends that compensation is warranted for 
neurological deficit of the lower extremities as a residual 
of spinal cord injury sustained during attempted spinal 
anesthesia for left knee arthropscopic surgery in 1994 at a 
VA hospital.  VA has conceded spinal cord injury.  The spinal 
cord injury is a residual of an operation performed for a 
service-connected disability.  Although there are differences 
between 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.310(a), certain 
facts must be established.  There must be current disability 
and a link to the claimed treatment regardless of the theory 
of entitlement.  The question that remains is whether the 
appellant has neurological deficit of the lower extremities 
due to spinal cord injury or, alternatively, as a result of 
hospitalization, medical or surgical treatment by VA.

The evidence of record shows complaints of lower extremity 
weakness and numbness.  Following the appellant's 1994 knee 
surgery, the objective evidence shows that the lower 
extremities were essentially neurologically intact:  VA 
examination reflects that there were no gross neurological 
deficits in November 1994; there was no clear evidence of 
sensory or motor involvement peripherally in April 1995; 
there was only very slight decreased sensation in the right 
leg in April 1995; the appellant was described as 
neurologically intact in April 1997; no radicular signs or 
decreased muscle strength or reflexes were shown in January 
1998; and neurological examination showed normal deep tendon 
reflexes and intact gross sensation in April 1998.

Additional medical records show variable neurological 
findings.  VA examination in August 2002 showed 5/5 strength 
in all extremities, normal tone and bulk, no pronator drift, 
and unremarkable sensory findings.  Later VA examinations in 
April 2003 and July 2005 show loss of strength, reported as 
3/5 in the lower extremities.  However, an intervening VA 
hospital discharge summary shows that the appellant's motor 
strength was equal and 5/5 in all extremities.  Similarly, 
clinical findings vary for the reflexes.  Reflexes were 
reported as diminished to absent in the knees and ankle on 
examination in 2003, but they were described as intact on 
examination in 2005.

In light of the varied medical findings cited above, the 
Board finds that report of VA neurological examination dated 
April 2007 has significant probative value.  After 
neurological evaluation, the physician concluded that there 
was no neurological deficit of the lower extremities.  The 
physician did not discount that the appellant had leg 
symptoms, only that neurological deficit was not an 
explanation for those symptoms.  The physician noted that 
there was no unequivocal weakness in any limbs and that 
sensory evaluation showed a patchy loss of "pin/temp" 
sensation that did not conform to a neuroanatomical 
distribution pattern.  Absent any neurological deficit, the 
physician concluded that there is no neurological deficit of 
the lower extremity due to spinal cord injury or as a result 
of hospitalization, medical or surgical VA treatment.  A 
second physician also interviewed and examined the appellant, 
who concurred with the primary examiner's findings and 
opinion.

The credibility and weight to be attached to such opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Here, 
the Board assigns this examination report significant 
probative value because, unlike many of the other examination 
reports, the April 2007 VA examination report reflects a 
review of the voluminous evidence in the claims folders, to 
include the variable clinical findings, a comprehensive 
medical history from the appellant, a contemporaneous 
neurological examination with detailed findings, and an 
opinion supported by a clearly stated medical rationale and 
another physician.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994) (Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.);see also Sklar v. Brown, 5 Vet. App. 140 (1993) 
(The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.).

Accordingly, the Board finds that the preponderance of the 
evidence is against compensation for neurological deficits of 
the lower extremities as a residual of spinal cord injury or 
as a result of hospitalization, medical or surgical VA 
treatment.  Additional disability, claimed as neurological 
deficit as a residual of spinal cord injury, has not been 
established by competent evidence.  Absent a relative balance 
of the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The Board acknowledges the appellant's earnest belief that he 
has neurological deficit of the lower extremities as a 
residual of spinal cord injury.  However, neither the 
appellant nor the Board is competent to substitute our lay 
opinion for a medical opinion; a layperson is not qualified 
to render medical opinions regarding the diagnosis or 
etiology of disorders and disabilities.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a) (1).  Similarly, the Board acknowledges the 
opinion of the appellant's spouse that the neurological 
examination in April 2007 was inadequate.  However, she is 
not competent to report that the neurological testing was 
inadequate since she is a layperson, without medical 
expertise as to what constitutes appropriate or adequate 
medical testing; moreover, the examination report reflects 
detailed neurological findings appropriate to the seminal 
inquiry here.  Also, a review of the examination by a second 
physician, failed to disclose any suggestion of inadequacy in 
the examination.  Therefore, the Board finds no basis for 
return of the November 2007 examination report or for a new 
examination.

Finally, the Board observes that the appellant's 
representative has set forth various arguments in support of 
an award of special monthly compensation based on loss of use 
of the lower extremities.  As the instant claim is denied, 
matters concerning disability evaluation and additional 
compensation, such as special monthly compensation, are 
rendered moot.  The appellant's representative also argues 
that functional impairment shown by the 3/5 muscle strength 
test results warrants a grant of the benefit sought; however, 
there is no indication in the record that variable findings 
for muscle strength, including the 3/5 notation, in the lower 
extremity warrants a medical conclusion of neurological 
deficit of the lower extremities as a residual of spinal cord 
injury or as a result of hospitalization, medical or surgical 
treatment by VA.  Therefore, the Board finds this contention 
without merit.


ORDER

Compensation for neurological deficit of the lower 
extremities as the residual of spinal cord injury is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


